Citation Nr: 0410040	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  96-45 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether a notice of disagreement (NOD) as to the effective 
date assigned for a 10 percent disability evaluation assigned for 
a service-connected low back disorder was timely filed.

2.  Entitlement to an effective date earlier than January 8, 1998, 
for the grant of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel

INTRODUCTION

The veteran had active military service from November 1961 to 
April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in February 1994 and June 2003 
by the Department of Veterans Affairs (VA), Regional Offices (RO) 
in Seattle, Washington, and Portland Oregon, respectively.  
Original jurisdiction of the veteran's file is currently with the 
RO in Portland, Oregon.

The veteran provided  testimony before the undersigned Veterans 
Law Judge, sitting in Washington, D.C., via a videoconference 
hearing at the RO in October 2003, a transcript of which has been 
associated with the claims file.

The issue of entitlement to an effective date earlier than January 
8, 1998, for the grant of a TDIU is further addressed in the 
Remand portion of this decision and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
provide notification if further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  By letter dated July 28, 1994, the RO notified the veteran and 
his attorney of a rating decision by which effectuated the grant 
of service connection for a low back disorder, with a zero percent 
disability evaluation assigned from April 6, 1966, and then a 10 
percent evaluation assigned from March 25, 1987.

2.  The RO did not receive an NOD as to the effective date of the 
10 percent evaluation for the service-connected low back disorder 
from the veteran or his authorized representative within one year 
after the July 28, 1994, letter of notification.


CONCLUSION OF LAW

An NOD with respect to the effective date for a 10 percent 
evaluation for the service-connected low back disorder, of which 
the veteran was notified in July 1994, was not timely filed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board issued a decision in July 1993 in which it granted 
service connection for a low back disability.  After undertaking 
evidentiary development as to the degree of disability, the RO, in 
a February 1994 rating decision, effectuated the grant of service 
connection for lumbosacral muscle strain with L-5, S-1, 
sacralization (fusion), assigning a zero percent evaluation from 
April 6, 1966, and 10 percent from March 25, 1987.  Notification 
of that decision was sent to the veteran in a letter from the RO 
dated July 28, 1994.

In March 1995 the veteran filed a notice of disagreement as to the 
10 percent disability evaluation assigned for his service-
connected low back disorder.  In the NOD the veteran specifically 
noted, "This is a Notice of Disagreement concerning the rating 
decision of [July 28, 1994] establishing my service connected 
disability at 10 [percent]."  At the time of that NOD, the veteran 
did not express disagreement with the effective date assigned for 
the 10 percent evaluation.

In April 1995 the RO issued a statement of the case (SOC) 
regarding the issue of an evaluation of lumbar disorder rated at 
10 percent from March 25, 1987.  The SOC was mailed to the veteran 
on April 21, 1995.  In August 1995 the veteran requested that a 
local hearing be scheduled in the matter of an increased 
evaluation for his service-connected low back disability.

In response to the veteran's request for a hearing, the RO 
informed him that he had never formally completed his appeal 
within the time limit specified by law.  He was informed that the 
appeal period expired on July 28, 1995, which was one year from 
the date he was notified of the rating decision.  

Then, in a December 1995 letter to the RO, the veteran requested 
that the July 1994 rating decision be revisited.  He asserted that 
he was entitled to a 10 percent disability evaluation from 1966, 
when service connection had been established.  In addition, in a 
written statement dated in July 1996 the veteran made reference to 
his letter of December 1995 wherein he had raised the issue of an 
earlier effective date for a 10 percent award.  He noted that the 
evidence he submitted with his letter would support an effective 
date of April 6, 1966.  The RO responded to the veteran's inquiry 
regarding an earlier effective date by letter dated in August 
1996, and informed the veteran that he had been notified by the RO 
of the rating decision [in which the 10 percent evaluation was 
assigned for a low back disability with an effective date of March 
25, 1987] on July 28, 1994, and that he had had one year from the 
date of that notification to appeal that decision.  The RO further 
explained that, because he did not complete his appeal in the one-
year time period, his appeal rights had expired as to that issue.

In October 1996, the veteran filed an NOD as to the RO's August 
1996 determination concerning the expiration of his appellate 
rights.  An SOC was issued in October 1996, which addressed the 
issue of "Timeliness of appeal."  The previous determination that 
an appeal had not been timely filed was affirmed in the SOC.  A 
timely VA Form 9 was filed, and a local hearing was requested.

The hearing requested by the veteran was held at the RO before a 
Hearing Officer in December 1996.  At the hearing,  his 
representative indicated that clear and unmistakable error (CUE) 
had been made in prior decisions.  He stated that he believed that 
a compensable evaluation should be assigned retroactively based 
upon CUE prior to the date in 1987.  There was no testimony 
directed specifically to the issue of whether the veteran had 
filed a timely appeal.

In June 1997 a supplemental statement of the case (SSOC) was 
issued, in which the previous determination that a timely appeal 
had not been filed with regard to the rating decision of February 
17, 1994, was affirmed.  

In January 1998 the veteran requested another hearing.  He 
complained that the previous hearing had been inadequate because 
it did not fully consider all the evidence.

In November 2001 an SSOC was issued which addressed, among other 
things, the issue of the timeliness of appeal as to the rating 
decision dated February 17, 1994.  The previous determination that 
a timely appeal had not been filed was again affirmed.

In a statement dated in December 2001, with regard to the issue of 
the untimely appeal, the veteran noted that, while he resided in 
Washington, he had been represented by a service organization 
which insured him that a timely appeal had been submitted, with 
his contentions.  In addition, in that statement, he requested 
another personal hearing at the RO.

The hearing was held in March 2002 before a Decision Review 
Officer.  The veteran and his representative indicated that he 
wanted to continue the appeal of timeliness of appeal, but that he 
did not want to discuss the matter at that hearing.  Hearing 
Transcript (Tr.), p. 2.  

An SSOC was issued in September 2003, which again affirmed that a 
timely appeal had not been filed with regard to the rating 
decision dated February 17, 1994.

In October 2003 a videoconference hearing was held between the 
veteran sitting at the RO and the undersigned Veterans Law Judge, 
sitting in Washington, D.C.  The veteran's representative was also 
present, and argued that a statement contained in the claims 
folder which was sent by the veteran to the RO in August 1995 
could be construed to have been the equivalent of a VA Form 9, 
i.e., a substantive appeal.  The statement to which he referred 
reads as follows, "Having filed a notice of disagreement on 
3/16/95, I received a statement of the case on 4/16/95.  Now, upon 
my receiving new and material evidence concerning my claim, I wish 
to request a hearing at the Regional Office at your earliest 
convenience."  Tr., p. 8.  The veteran testified that he had hired 
an attorney and had put the matter in his hands, and that 
everything had gone through him [the attorney].  The veteran 
further stated that the attorney was also handling the appeal.  
Tr., p. 15.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code 
and, among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision, cited above.  The Board 
has carefully reviewed the veteran's claims folder to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.

It should be pointed out that, in this case, it is a 
jurisdictional question that is being decided by the Board.  Given 
the posture of the case before the Board, and in light of the 
actions taken by the RO, the Board concludes that the provisions 
of the VCAA that may be found applicable to the jurisdictional 
issue on appeal have been satisfied.  In this case, the Board 
finds that the VCAA's duty-to-notify provision has been fulfilled 
as evidenced by the SOC issued in October 1996 and SSOCs issued to 
the veteran in June 1997, November 2001, and September 2003.  See 
Quartuccio, supra, see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  It is further noted that the veteran was also 
provided with opportunity to request a hearing and to present 
testimony.  At a March 2002 hearing he opted to suspend testimony 
on the issue of timeliness of appeal, but at the hearing in 
October 2003 he did in fact proffer testimony.  The veteran's 
representative also presented evidence at the October 2003 
hearing.  Consequently, the Board finds that the requirements of 
the VCAA have been met.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required, because 
there is no reasonable possibility that it would aid in 
substantiating the veteran's claim.  The record reflects that the 
veteran was advised of the necessity to file his appeal within one 
year from the date of notice of the initial rating or 60 days 
after the date of issuance of the SOC, and he was also advised of 
what was required of him if he needed more time to do so.  He was 
provided with his procedural and appellate rights in the VA Form 
4107 provided in July 1994, and the issue herein is whether the 
veteran did or did not submit a timely NOD regarding the issue of 
an earlier effective date for a 10 percent disability evaluation 
for the service-connected low back disability.  

Moreover, the Court has held that when there is extensive factual 
development in a case, and there is no reasonable possibility that 
any further assistance would aid the appellant in substantiating 
the claim, the VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  The Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by the 
notice and assistance provided by the RO.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  Upon 
careful review of the file and consideration of the VCAA, the 
Board finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no benefit 
flowing to the appellant.  Such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. Principi, 
341 F.3d 1237 (Fed. Cir. 2003).

B.  Discussion

As noted above, the question here is whether the veteran filed a 
timely NOD with regard to his claim for an effective date earlier 
than March 25, 1987, for an evaluation of 10 percent for his 
service-connected low back disability.

The Board notes initially that the NOD which was filed in March 
1995 pertained only to the 10 percent evaluation assigned for the 
veteran's low back disability.  The March 1995 statement submitted 
by the veteran as his NOD made no mention that he disagreed with 
the effective date of the 10 percent evaluation.  It is further 
noted that correspondence which indicated the veteran's 
disagreement with the effective date of the 10 percent evaluation 
for his low back disability was eventually received at the RO and 
is dated December 1, 1995.  Thus, an NOD as to the effective date 
assigned for the 10 percent evaluation for a low back disability, 
of which the veteran was notified on July 28, 1994, was initially 
filed more than one year after the date of the notification of the 
February 1994 decision.  

An appeal to the Board consists of a timely filed NOD in writing 
and, after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.201 (2003).  An NOD is a written 
communication filed with the agency of original jurisdiction (AOJ) 
that, among other things, expresses dissatisfaction or 
disagreement with an adjudicative determination.  38 C.F.R. § 
20.201.  An NOD may be filed by the claimant, his fiduciary, or 
such accredited representative, attorney, or authorized agent as 
he may select.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301(a).

To be considered timely, a NOD must be filed within one year from 
the date that the AOJ mails to the claimant notice of the 
determination in question.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§ 20.302(a).  The filing of a timely NOD "is a prerequisite to the 
Board's proper exercise of jurisdiction over a claim."  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993); see also Mason v. Brown, 8 
Vet. App. 44, 54 (1995).  The date of mailing the letter of 
notification of the determination will be presumed to be the same 
as the date of that letter for purposes of determining whether an 
appeal has been timely filed.  See 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(a).  In computing the time limit for the filing of 
a NOD, the first day of the specified period is excluded and the 
last day included.  38 C.F.R. § 20.305(b).  Where the time limit 
would expire on a Saturday, a Sunday, or a legal holiday, the next 
succeeding workday is included in the computation.  See 38 C.F.R. 
§§ 20.305, 20.306.

An NOD postmarked prior to the expiration of the applicable time 
limit will be accepted as having been timely filed.  38 C.F.R. § 
20.305(a).  In the event that the postmark is not of record, VA 
regulations provide that the postmark date will be presumed to be 
five days prior to the date of receipt of the document by VA.  Id.  
In calculating the five-day period, Saturdays, Sundays, and legal 
holidays are excluded.  Id.

Applying the foregoing law and regulations to the facts of the 
present case, the Board finds that a timely NOD was not received 
with regard to the veteran's disagreement with the effective date 
assigned for the 10 percent evaluation for the service-connected 
low back disability.  The record shows that, on July 28, the RO 
mailed a notice of the decision to the veteran and the veteran's 
attorney of record at that time.  Thereafter, an NOD as to the 
effective date of the award of 10 percent for the service-
connected low back disability was not filed until at least 
December 1, 1995, when the veteran expressed his disagreement in 
writing.

The Board notes that, during the time in question, there is no 
indication in the record that the notice of the February 1994 
rating decision was misdirected and not sent to the veteran's 
last-known address of record or to the veteran's attorney.  Given 
that the notice of the February 1994 decision was mailed on July 
28, 1994, the veteran or his appointed representative had until 
July 28, 1995 (the end of the one-year period that began on the 
day the RO mailed the July 28, 1994, notice) to file an NOD.  See 
38 C.F.R. § 20.305.  Nevertheless, the record shows that the 
earliest communication that may be construed as demonstrating an 
expressed dissatisfaction or disagreement with the effective date 
of the award of 10 percent for the service-connected low back 
disorder from the veteran is dated December 1, 1995.  

The veteran and his representative contend that an NOD filed in 
March 1995 should be construed as a timely filed NOD as to the 
effective date of the award of the 10 percent evaluation for the 
service-connected low back disorder, and they further contend that 
the subsequent filing in April 1995 of a statement, in which the 
veteran declared that he had received new and material evidence 
and requested a hearing, should constitute a substantive appeal of 
the matter.  The Board cannot agree with the veteran's contentions 
in this instance.  The March 1995 NOD clearly expressed the 
veteran's disagreement with the 10 percent disability evaluation 
which had been assigned.  His statement made no expression of 
disagreement with the effective date of the award.  If the veteran 
disagreed with the effective date of the assignment of the 10 
percent evaluation for the service-connected low back disability, 
then he was required to specifically state so, in writing.  See 38 
C.F.R. § 20.201.  

Even if we were to assume arguendo that the March 1995 NOD was a 
valid and timely filed NOD as to the effective date of the 10 
percent evaluation assigned for the service-connected low back 
disability, an appeal as to that issue would still not been 
perfected, because the record shows that the veteran failed to 
file a timely substantive appeal within the one year period after 
the July 28, 1994, notification.  The Board notes that the veteran 
and his representative have contended that an April 16, 1995, 
statement from the veteran could be construed as a substantive 
appeal and thus the veteran's appeal as to the stated issue would 
be perfected.  Although the April 16, 1995, statement is not 
relevant to the issue at hand, we have reviewed it in considering 
all possible avenues that might favor the veteran's position.  
However, the April 16, 1995, statement does not meet the content 
requirements of 38 C.F.R. § 20.202 and may not be construed as a 
substantive appeal for the purpose now being advanced.

Base upon the foregoing, the Board finds that the veteran failed 
to file a timely NOD with regard to the effective date of a 10 
percent evaluation assigned for his service-connected low back 
disability.


ORDER

An NOD with respect to the effective date of a 10 percent 
evaluation assigned for a service-connected low back disability 
was not timely filed; the appeal is denied. 


REMAND

The issue of entitlement to an effective date earlier than January 
8, 1998, for the grant of a TDIU is remanded for the reasons set 
forth below.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received by 
the RO in September 2003, the veteran indicated that he desired a 
hearing before a Veterans Law Judge at the RO.  This request for a 
hearing was brought to the Board's attention in October 2003 when 
the VA Form 9 was sent via facsimile to the Veterans Law Judge 
from the RO one day before a scheduled videoconference with the 
veteran on another claim.  Since the said hearing request was 
outstanding at the time of the October 2003 videoconference, the 
veteran and his representative were offered the opportunity to 
present testimony on the subject issue of entitlement to an 
effective date earlier than January 8, 1998, for the grant of a 
TDIU.  The veteran's representative explained that they were not 
prepared at that time to present evidence on the issue of an 
earlier effective date for the grant of a TDIU, thus requiring the 
scheduling of a separate hearing to address that issue.  

The regulations provide that an appellant, or an appellant's 
representative, may request a hearing before the Board at a VA 
field facility when submitting the substantive appeal or anytime 
thereafter.  38 C.F.R. § 20.703 (2003).  Pursuant to 38 C.F.R. § 
20.700(a) (2003), a hearing on appeal will be granted if a 
veteran, or a veteran's representative acting on his behalf, 
expresses a desire to appear in person.  The Board shall decide an 
appeal only after affording the veteran an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002).  Because the 
Board may not proceed with an adjudication of the veteran's claim 
without affording him an opportunity for the hearing he has 
requested, a remand is required.

Accordingly, this claim is REMANDED to the RO for the following 
action:

The RO should take appropriate action to schedule the veteran for 
a hearing before a Veterans Law Judge at the RO (or any other type 
of hearing he may desire).  A copy of the notice to the veteran of 
the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



